Citation Nr: 0901369	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  04-21 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for arthritis of the neck, 
to include as secondary to service-connected right foot 
injury with limitation of motion and arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
February 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied the benefit sought on 
appeal.  In February 2006 and March 2008, the Board remanded 
the issue for further development.  Additionally, in March 
2008, the Board denied a claim for entitlement to service 
connection for congestive heart failure and in a June 2008 
rating decision, the veteran was granted entitlement to 
service connection for arthritis of the shoulders, right hip, 
knees, left ankle, and feet, which were all part of the 
original appeal.  Thus, the only claim remaining is reflected 
above.  

In April 2005, the veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
Atlanta RO before the undersigned Veterans Law Judge (VLJ) 
sitting in Washington, D.C.  A transcript of this hearing is 
in the veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, this claim must once again be remanded for 
further development.  The AMC/RO did not fully ensure 
compliance with the Board's March 2008 Remand orders.  In 
this regard, the Board remanded the claim to afford the 
veteran a VA examination.  Although the April 2008 VA 
examiner concluded that she could not attribute the neck 
arthritis to the motor vehicle accident during service, the 
second part of the remand directive was not answered, namely 
whether it is at least as likely as not that the veteran 
currently has arthritis of the neck that is either caused by 
or permanently aggravated by his service-connected right foot 
injury with limitation of motion and arthritis.  The Board is 
obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  As such, the claim for entitlement for neck 
arthritis must be remanded for an opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Return the veteran's claims file to 
the same examiner who conducted an 
examination in April 2008 or to another 
medical professional if that examiner is 
no longer available.  

After review of the pertinent records 
associated with the claims file, to 
include the service treatment records, 
post-service records, and the September 
2006 and April 2008 VA examinations, the 
following question should be answered.

The examiner should state a medical 
opinion as to whether it is at least 
as likely as not that the veteran 
currently has arthritis of the neck 
that is either caused by or 
permanently aggravated by his 
service-connected right foot injury 
with limitation of motion and 
arthritis. 

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)


2.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
opinion to ensure that it is responsive to 
and in complete compliance with the 
directives of this remand and if not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter of 
law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

3.  When the development requested has 
been completed, the RO should readjudicate 
the remaining issue on appeal, including 
consideration on a secondary basis.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

